Luke, J.
This case is here for review upon the ground that the evidence does not authorize the verdict. Upon conflicting evidence the jury convicted the defendant, Anderson, of having in his possession a pistol, not at his home or place of business, within the meaning of the statute (Park’s Ann. Penal Code, § 348(a)), without first having procured a license from the ordinary. There being evidence to support the verdict, and the verdict being approved by the trial judge, the judgment overruling the motion for a new trial must be

Affirmed.

Broyles, G. J., and Bloodworth, J., concur.